PRATT, J.
This is an appeal from an order made at special term, denying defendants’ motion to set aside an order for the examination of the defendant Wainwright before trial. The motion was made on certain grounds particularly specified in defendants’ notice of motion. It is unnecessary to refer to but two of them,—the third (that “the sources of the affiant’s information are not disclosed”) and the fourth, (that “the allegations as to plaintiff’s intentions and allegations are not corroborated by the plaintiff.”) The answer to both of these grounds is that the order for defendant’s examination is based on the pleadings, as well as the affidavit of plaintiff’s attorney. Every allegation in the affidavit that is alleged on information and belief is contained in the complaint. In our opinion, the papers on which the order was granted were sufficient, and the motion to set aside the order was properly denied. The order appealed from should be affirmed, with costs. All concur.